DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kobayashi et al. (US 20160216474).
Re claim 1: Kobayashi teaches a lens module (see fig. 2, 3 and 7) comprising: a base (4) comprising: a through hole (where filter 2 is located within base 4) surrounded by an inner surface of the base (4) (see fig. 2, 3 and 7); and a first thread (31) formed on the inner surface (see fig. 2, 3 and 7); and a filter (2) comprising a sidewall (14) and a second thread (25) forming on the sidewall (14) (see fig. 2, 3 and 7); wherein the filter (2) 
Re claim 2: Kobayashi teaches the lens module, wherein the through hole is circular (hole in element 4), and the filter (2) is circular (see fig. 1).
Re claim 10: Kobayashi teaches an electronic device (abstract, paragraph 5 and 15), comprising: a lens module (lens barrel, paragraph 15) comprising: a base (4) comprising: a through hole (where filter 2 is located within base 4) surrounded by an inner surface of the base (4) (see fig. 2, 3 and 7); and a first thread (31) formed on the inner surface (see fig. 2, 3 and 7); and a filter (2) comprising a sidewall (14) and a second thread (25) forming on the sidewall (14) (see fig. 2, 3 and 7); wherein the filter (2) is received in the through hole, the second thread (25) is engaged with the first thread (31) (see fig. 2, 3 and 7).
Re claim 11: Kobayashi teaches the electronic device, wherein the through hole is circular (hole in element 4), and the filter (2) is circular (see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20160216474) in view of Oh et al. (US 20130128108).
Re claims 3 and 12: Kobayashi teaches the base (4) with the filter (2) is part of a lens barrel in a camera (paragraph 15), but does not specifically teach wherein the lens module further comprises a photosensitive chip and a first adhesive layer, the photosensitive chip comprises a photosensitive region and a non-photosensitive region protruding on a periphery of the photosensitive region to surround the photosensitive region, the photosensitive region corresponds to the through hole, the adhesive layer is formed a surface of the non-photosensitive region facing the filter. Oh teaches wherein a lens module (see fig. 1) comprises a base (20) with a filter (21) and further comprises a photosensitive chip (11/310) and a first adhesive layer (510/500, claim 20) (fig. 10, 11, 12, 13), the photosensitive chip (11/310) comprises a photosensitive region (inside element 310) and a non-photosensitive region (outside element 310) protruding on a periphery of the photosensitive region (inside element 310) to surround the photosensitive region (inside element 310) (see fig. 10, 11, 12, 13, paragraph 100 and 101), the photosensitive region (inside element 310) corresponds to a through hole of the base (20) (see fig. 1, 10, 11, 12, 13 and 14), the adhesive layer (510/500, claim 20) is formed a surface of the non-photosensitive region (inside element 310) facing the filter (21) (see fig. 1, 10, 11, 12, 13 and 14). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the base and filter of Kobayashi with the lens barrel, photosensitive chip with adhesive layer in Oh in order to more securely place the filter with the lens barrel structure and reduce the amount of 
Re claims 4 and 13: Kobayashi as modified by Oh teaches the lens module and the electronic device, wherein the lens module further comprises a circuit board (Oh, 10/300), the base (Oh, 20, Kobayashi, 4) and a surface of the photosensitive chip (Oh, 11/310) facing away from the filter (Oh, 21, Kobayashi, 2) are mounted on the circuit board (Oh, 10/300, see fig. 1 and 14).
Re claims 5 and 14: Kobayashi as modified by Oh teaches the lens module and the electronic device, wherein a portion of a surface of the base (Oh, 20, Kobayashi, 4) facing the circuit board (Oh, 10/300) is recessed toward the filter (Oh, 21, Kobayashi, 2) to define a first recess to receive the photosensitive chip (Oh, 11/310, see fig. 1 and 14, Kobayashi, base 4, fig. 1 and 2 for a lens barrel and camera).
Re claims 8 and 17: Kobayashi teaches the base (4) with the filter (2) is part of a lens barrel in a camera (paragraph 15), but does not specifically teach wherein the lens module further comprises a lens holder and a lens, the lens holder is mounted on the base, the lens holder defines a receiving hole, the lens is received in the receiving hole. Oh teaches wherein a lens module (fig. 1) comprises a base (20) with a filter (21) and further comprises a lens holder (30/31) and a lens (33), the lens holder (31/30) is mounted on the base (20), the lens holder (30/31) defines a receiving hole (hole where lens 33 is located), the lens (33) is received in the receiving hole (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the lens holder structure of Oh with the lens barrel and camera with base and filer . 

Claim 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20160216474) in view of Oh et al. (US 20130128108) as applied to claim 4 above, and further in view of Otani et al. (US 20160191767).
Re claims 6 and 15: Kobayashi as modified by Oh teaches the lens module and the electronic device, wherein the circuit board (Oh, 10/300) comprises a first rigid portion (Oh, 10/300 is rigid PCB) (see fig. 1), the base (Oh, 20, Kobayashi, 4) and the photosensitive chip (Oh, 11/310) are mounted on the first rigid portion (Oh, see fig. 1 and 14), but does not specifically teach a second rigid portion, a flexible portion connecting each of the first rigid portion and the second rigid portion. Otani teaches a lens module (fig. 1 and 2), wherein a circuit board (31, 32, 41) comprises a first rigid portion (31), a second rigid portion (41), a flexible portion (32) connecting each of the first rigid portion (31) and the second rigid portion (41) (see fig. 1 and 2), a base (25) and a photosensitive chip (33) are mounted on the first rigid portion (31) (see fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the circuit board of Kobayashi as modified by Oh comprise the first rigid board, a second rigid board and a flexible board portion similar to Otani in order to be able to place the photosensitive chip into an electronic device and be able to send signals to and from the photosensitive chip while maintaining a compact design providing for a more versatile structure/module.
.

7.	Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20160216474) and Oh et al. (US 20130128108) as applied to claim 9 above, and further in view of Matsuoka (US 20120147489).
Re claims 9 and 18: Kobayashi as modified by Oh teaches the lens (Oh, 33) in the lens holder (Oh, see fig. 1), but does not specifically teach wherein the lens comprises a first lens portion, a second lens portion and a third lens portion, the second lens portion is located between the first lens portion and the third lens portion, a diameter of the second lens portion is less than a diameter of the first lens portion, and a diameter of the third lens portion is less than the diameter of the second lens portion. Matsuoka teaches wherein a lens (2) comprises a first lens portion (22), a second lens portion (lenses between lens 21 and lens 22) and a third lens portion (21), the second lens (lenses between lens 21 and lens 22) portion is located between the first lens portion (22) and the third lens portion (21), a diameter of the second lens portion (lenses between lens 21 and lens 22) is less than a diameter of the first lens portion (22), and a diameter of the third lens portion (21) is less than the diameter of the second lens portion (lenses between lens 21 and lens 22) (paragraph 21, fig. 1). It would have been 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENNIFER D BENNETT/Examiner, Art Unit 2878